                Case 1:20-cv-11494-IT Document 7 Filed 11/17/20 Page 1 of 3




                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
EMC CORPORATION, EMC INFORMATION :
SYSTEMS INTERNATIONAL, and DELL
(CHINA) COMPANY LIMITED,                                             :

                              Plaintiffs,                           :    Civil Action
                                                                         No. 20-11494-IT
          v.                                                        :

XIAOFEI SHAWN SHI,                                                  :

                               Defendant.                            :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                  PLAINTIFFS EMC CORPORATION’S, EMC INFORMATION
                SYSTEMS INTERNATIONAL’S, AND DELL (CHINA) COMPANY
               LIMITED’S RESPONSE TO ORDER TO SHOW CAUSE (ECF NO. 6)

                    Plaintiffs EMC Corporation, EMC Information Systems International, and Dell

(China) Company Limited (collectively, “Plaintiffs”) respectfully submit this response to the

Court’s Order to Show Cause dated November 10, 2020 (the “Order”). (ECF No. 6.)

                    In the Order, the Court notes that: (i) the Complaint was filed on August 7, 2020;

(ii) a summons was issued as to Defendant Xiaofei Shawn Shi on August 10, 2020; and (iii) as of

November 10, 2020, the summons with proof of execution had not been filed within 90 days of

the filing of the Complaint. (Id. at 1.) Citing Rule 4(m), which sets a 90-day deadline for

service, and Local Rule 4.1(b), which provides for dismissal in the absence of such service, the

Court has ordered that Plaintiffs show cause for their failure to file the summons with proof of

execution within 90 days. (Id.) For the reasons set forth below, the Complaint should not be

dismissed for lack of proof of service.
               Case 1:20-cv-11494-IT Document 7 Filed 11/17/20 Page 2 of 3




I.     THE NINETY-DAY DEADLINE FOR
       SERVICE IN RULE 4(M) DOES NOT APPLY HERE

                 Rule 4(m) — which sets a 90-day deadline for service — “does not apply to

service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under

Rule 7.1(d)(3)(A).” Fed. R. Civ. P. 4(m); see also 4B Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 1137 (4th ed. 2020) (“Wright & Miller”) (“Rule 4(m)’s

deadline for serving process does not apply to service in a foreign country, even if there has been

no attempt at service of the summons and complaint within the Rule 4(m) period.”); Turpin v.

Mori Seiki Co. Ltd., 56 F. Supp. 2d 121, 129 (D. Mass. 1999) (noting than an exception to Rule

4(m)’s time limit for service “has been carved out for service upon defendants in foreign

countries”).

                 Here, Defendant Shi is a citizen and resident of China. (ECF No. 1 ¶ 18.)

Accordingly, Rule 4(m)’s 90-day deadline for service does not apply.

II.    PLAINTIFFS DILIGENTLY INITIATED THE PROCESS FOR SERVICE

                 Because Defendant is located in China, service upon him is governed by Rule

4(f). Under that rule, service may be accomplished “by any internationally agreed means of

service that is reasonably calculated to give notice, such as those authorized by the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents” (the “Hague

Convention”). Fed. R. Civ. P. 4(f)(1). Under the Hague Convention,

       the party seeking service will send its request to the Central Authority designated
       by the foreign nation in which service is to be made. It is then the responsibility
       of the Central Authority to provide for service according to Convention guidelines
       or by the internal law of the foreign state in which it sits. Article 6 of the
       Convention provides that the Central Authority, or any other authority it has
       designated for the purpose, will complete a certificate stating that service has been
       made and will list the date, place, manner, and person that has been served.

4B Wright & Miller § 1136.


                                                  2
            Case 1:20-cv-11494-IT Document 7 Filed 11/17/20 Page 3 of 3




                China is a party to the Hague Convention. See United States State Dep’t, Judicial

Assistance Country Information: China, https://travel.state.gov/content/travel/en/legal/Judicial-

Assistance-Country-Information/China.html. Accordingly, Plaintiffs have diligently sought

service on Defendant through the Hague Convention, transmitting the package of required papers

to the Chinese Central Authority on September 25, 2020 — less than sixty days after filing of the

Complaint. (See Ex. A (Request for Service Abroad of Judicial or Extrajudicial Documents,

enclosing Complaint, summons, associated papers, and certified translations).) Plaintiffs’

request for service was received by the Chinese Central Authority for service upon Defendant on

September 29, 2020. (Ex. B (Proof of Delivery).) To date, proof of service has not yet been

returned to Plaintiffs; when it is, Plaintiffs will promptly file it with the Court.

Dated: November 17, 2020                           Respectfully submitted,
       Boston, Massachusetts
                                                   /s/ James R. Carroll
                                                   James R. Carroll (BBO #554426)
                                                   Marley Ann Brumme (BBO # 687822)
                                                   SKADDEN, ARPS, SLATE,
                                                       MEAGHER & FLOM LLP
                                                   500 Boylston Street
                                                   Boston, Massachusetts 02116
                                                   (617) 573-4800
                                                   james.carroll@skadden.com
                                                   marley.brumme@skadden.com

                                                   Counsel for Plaintiffs
                                                   EMC Corporation, EMC Information
                                                   Systems International and Dell (China)
                                                   Company Limited




                                                   3
